DETAILED ACTION
	Claims 1-18 and 20 are currently pending. Claim 19 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the specification overcome the objections. The objections to the specification have been withdrawn.
The amendments to the drawings overcome the objection. The objections to the drawings have been withdrawn.

Response to Arguments
Applicant’s arguments in sections “Rejection of Independent Claims 1 and 20 under 103” and “Rejection of Dependent Claim 14 under 103” on pages 3 and 4 of the remarks filed 02/08/2022 with respect to independent claims 1 and 20 and their respective dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood (US 2014/0188699 A1), in view of Amla (US 2017/0168503 A1) and Harris (US 10,948,927 B1).

Regarding claim 1, Langgood discloses a method, comprising:
receiving, at a target vehicle, a message from a charge-providing vehicle (CPV) (In paragraphs [0013]-[0015], Langgood discloses “receiving an acceptance from the inter-vehicular charge donor, and sending an instruction to the recipient vehicle, wherein the instruction includes contact information” where the examiner understands an acceptance from an inter-vehicular charge donor to be a message from a charge-providing vehicle), the message identifying a rendezvous location (In paragraphs [0013]-[0015], Langgood discloses that, the contact information sent from the donor vehicle to the recipient vehicle may include a location to initiate charging at an overlap between their respective routes, which is selected or agreed to by the donor);

receiving, at a battery, an electrical charge from the CPV (In paragraph [0019], Langgood discloses sending a signal to indicate the beginning of charging the recipient vehicle battery via a connection with the donor vehicle);
wherein the rendezvous location is within a geofence region for dynamic charging of the target vehicle (In paragraphs [0013]-[0015], Langgood discloses that, the contact information sent from the donor vehicle to the recipient vehicle may include a location to initiate charging at an overlap between their respective routes, which is selected or agreed to by the donor; the examiner understands a region consisting of the overlap between the vehicles’ respective routes to be equivalent to a geofence region for dynamic charging of the target vehicle, and the location to initiate charging at the overlap to be a rendezvous location within the region); and
wherein the geofence region is determined based on dynamic charging conditions (In paragraph [0020], Langgood discloses selecting an inter-vehicular charge donor vehicle satisfying criteria for availability along some overlapping portion of the routes, where maximizing the overlapping portion of the routes to be traversed by the recipient and donor vehicles will maximize the available duration of the inter-vehicular charge; the examiner understands a dynamic charging condition to be, for example, maximizing the overlapping portion to maximize the length of the dynamic charge).
Langgood does not explicitly disclose wherein the follow mode is an autonomous follow mode;

However, Amla teaches wherein the follow mode is an autonomous follow mode (In paragraphs [0036]-[0043], Amla teaches an autonomous vehicle towing system where the autonomous towing computing unit (104 or 124) output control data to the steering and powertrain control unit 127 during the towing process (follow mode)).
Amla is considered to be analogous to the claimed invention in that they both pertain to autonomously maintaining relative position between two vehicles during navigation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the towing method of Amla as an autonomous follow mode in the method of Langgood. Using autonomous control is advantageous in that the relative positions of the two vehicles can more accurately be maintained during charging, where it is understood that maintaining the relative positions is especially sensitive in a situation where the two vehicles are coupled together in order to receive and provide charging.
The combination of Langgood and Amla does not explicitly disclose wherein the geofence region is determined based on dynamic charging conditions that include current conditions of a roadway within the geofence region.
However, Harris teaches wherein the geofence region is determined based on dynamic charging conditions that include current conditions of a roadway within the geofence region (In column 41 lines 47-55, Harris teaches that determining a location for the autonomous vehicle to rendezvous with and/or join the AVT (autonomous vehicle train) may be based upon current or predicted road conditions, traffic conditions, construction, and/or environmental weather conditions).
Harris is considered to be analogous to the claimed invention in that they both pertain to determining a rendezvous location for an autonomously operating vehicle to meet and begin following 

Regarding claim 20, Langgood discloses a system, comprising:
a processor (In paragraph [0056], Langgood discloses that the methods and apparatuses disclosed can be implemented by computer program instructions provided to a processor; see also fig. 2 and paragraph [0035], where Langgood discloses that recipient vehicle 10 and donor vehicle 12 include a processor/transmitter/receiver 45; see also fig. 5 and paragraph [0043] where Langgood discloses an external computer 102 to embody the invention, including a processor unit 104); and
memory storing instructions executable by the processor (In paragraphs [0056]-[0057] Langgood discloses that the methods and apparatuses disclosed can be implemented by computer program instructions stored in a computer readable medium (memory); the examiner understands the processor/transmitter/receiver 45 must inherently be in contact with memory in order to function; see also fig. 5 and paragraph [0045] where Langgood discloses that the external computer 45 includes memory 136), the instructions comprising, to:

operate in a follow mode within the region (In paragraph [0027], Langgood discloses that the recipient and donor vehicles may establish control connections, for example, where the operator of the donor vehicle has simultaneous control over the braking systems and accelerators of both vehicles; In paragraphs [0013]-[0015], Langgood discloses determining a location to initiate charging; the examiner understands the follow mode to be executed within at least the identified rendezvous location where the charging is initiated); and then receive, at a battery, an electrical charge from the CPV (In paragraph [0019], Langgood discloses sending a signal to indicate the beginning of charging the recipient vehicle battery via a connection with the donor vehicle);
wherein the rendezvous location is within a geofence region for dynamic charging of the target vehicle (In paragraphs [0013]-[0015], Langgood discloses that, the contact information sent from the donor vehicle to the recipient vehicle may include a location to initiate charging at an overlap between their respective routes, which is selected or agreed to by the donor; the examiner understands a region consisting of the overlap between the vehicles’ respective routes to be equivalent to a geofence region 
wherein the geofence region is determined based on dynamic charging conditions (In paragraph [0020], Langgood discloses selecting an inter-vehicular charge donor vehicle satisfying criteria for availability along some overlapping portion of the routes, where maximizing the overlapping portion of the routes to be traversed by the recipient and donor vehicles will maximize the available duration of the inter-vehicular charge; the examiner understands a dynamic charging condition to be, for example, maximizing the overlapping portion to maximize the length of the dynamic charge).
Langgood does not explicitly discloses wherein the follow mode is an autonomous follow mode;
wherein the geofence region is determined based on dynamic charging conditions that include current conditions of a roadway within the geofence region.
However, Amla teaches wherein the follow mode is an autonomous follow mode (In paragraphs [0036]-[0043], Amla teaches an autonomous vehicle towing system where the autonomous towing computing unit (104 or 124) output control data to the steering and powertrain control unit 127 during the towing process).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the towing method of Amla as an autonomous follow mode in the system of Langgood. Using autonomous control is advantageous in that the relative positions of the two vehicles can more accurately be maintained during charging, where it is understood that maintaining the relative positions is especially sensitive in a situation where the two vehicles are coupled together in order to receive and provide charging.
The combination of Langgood and Amla does not explicitly disclose wherein the geofence region is determined based on dynamic charging conditions that include current conditions of a roadway within the geofence region.

Harris is considered to be analogous to the claimed invention in that they both pertain to determining a rendezvous location for an autonomously operating vehicle to meet and begin following another vehicle based on road conditions. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining a rendezvous location based on road conditions as taught by Harris, with the system and rendezvous determination as disclosed by the combination of Langgood and Amla, where the examiner understands that considering the conditions as taught by Harris allows the determination to take into account conditions that, for example, may delay the arrival of the vehicle to the rendezvous location or that may affect the autonomous driving capability of the vehicle on the way to or at the rendezvous location. The examiner understands these conditions to be dynamic charging conditions, where the capability of the vehicles to perform dynamic charging depend on, for example, the ability for the vehicles to meet at the rendezvous location and accurately navigate while performing charging.

	Regarding claim 2, Langgood discloses the system further comprising: prior to receiving the message, transmitting a charge request to the CPV (In paragraph [0013], Langgood discloses the donor vehicle “receiving, from an inter-vehicular charge recipient having a recipient vehicle, a request to arrange an inter-vehicular charge and a battery charge level for the battery of the recipient vehicle”).



	Regarding claim 5, Langgood further discloses wherein the request includes current location data (In paragraph [0018], Langgood discloses exchanging “data identifying the location for the at least one of the recipient vehicle and the donor vehicle”) and route data (In paragraph [0013], Langgood discloses “obtaining an anticipated route of the donor vehicle and an anticipated route of the recipient vehicle” where the routes are then compared to determine a location to initiate charging).

	Regarding claim 8, Langgood discloses the system further comprising: during the mode, receiving, at a receptacle on the target vehicle (In paragraph [0025], Langgood discloses “a receptacle on the rear of the donor vehicle having a generally funnel-shaped guide”), a charge port of a robotic arm of the CPV (In paragraph [0025], Langgood discloses “a generally bullet-shaped insert on the front of the recipient vehicle” that includes conductive connections); and moving an actuator to a locked position to retain the port (In paragraph [0025], Langgood discloses that “the insertion of the insert into the receptacle locks the insert to connect the donor vehicle to the recipient vehicle”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Langgood, Amla, and Harris, in view of Moghe (US 2019/0039470 A1).
Langgood further discloses wherein the data comprises an indication of current charge level (In paragraph [0013], Langgood discloses the donor vehicle “receiving, from an inter-vehicular charge 
The combination of Langgood, Amla, and Harris does not explicitly disclose wherein the data comprises a battery identifier.
However, Moghe teaches wherein the data comprises a battery identifier (In paragraph [0038]-[0049], Moghe teaches a wireless power transfer system between vehicles in which a vehicle sends vehicle characteristics 302 including make/model of the vehicle to deduce its charging capabilities, or “battery specifications of vehicle 160—if the battery cannot be identified, such as when the make/model of vehicle 160 is not available”).
Moghe is considered to be analogous to the claimed invention in that they both pertain to exchanging battery identifying information between vehicles to facilitate a charging procedure. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement exchanging battery identifying information as taught by Moghe in the system of Langgood, Amla, and Harris, as doing so allows the determination of “the specific charging capabilities of vehicle” as Moghe suggests in paragraphs [0038]-[0049]. This is advantageous in that better understanding the charging capabilities of the vehicles involved in the charging process can help facilitate a more complete understanding of the characteristics of the prospective charging process, for example, an estimated time to charge required or whether or not two car batteries are compatible for charging.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood, Amla, and Harris, in view of Uematsu (US 2019/0351941 A1).


The combination of Langgood, Amla, and Harris does not explicitly disclose wherein the stretch of roadway has a threshold minimum curve radius.
However, Uematsu teaches wherein the stretch of roadway has a threshold minimum curve radius (In paragraph [0066], Uematsu teaches determining “that the road is straight if the radius of curvature R is greater than a curvature radius threshold value Rth”).
Uematsu is considered to be analogous to the claimed invention in that they both pertain to determining whether or not a road segment for vehicle navigation is straight. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining whether the stretch of roadway is straight (has a minimum curve radius) as taught by Uematsu with the system of Langgood, Amla, and Harris. Its implementation is advantageous in that, unlike in a regular platoon or convoy, the relative positions and alignment of two vehicles which are coupled together for charging may be sensitive to the curve of a turning road, where determining a straightaway allows the alignment of the vehicles to be maintained as they drive along the route.

Regarding claim 7, Langgood further discloses wherein the stretch corresponds with a charging duration of the battery (In paragraph [0014], Langgood discloses that “the method may further comprise determining the amount of overlap between the anticipated route of the donor vehicle and the anticipated route of the recipient vehicle, wherein the proposal for the inter-vehicular charge transition describes the amount of charge that may be transferred during inter-vehicular charging in motion as the donor and recipient vehicles move together along the overlapping routes”).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood, Amla, and Harris, in view of Settele (US 2015/0210174 A1).

Regarding claim 9, the combination of Langgood, Amla, and Harris does not explicitly disclose the system further comprising: based on detecting a force, torque, or strain greater than a threshold at the receptacle, moving the actuator to an unlocked position.
However, Settele teaches the system further comprising: based on detecting a force, torque, or strain (In paragraph [0011], Settele teaches a charging system for an electric vehicle that includes force detection means, having “in particular, multiple, preferably six-axis, force and/or torque sensor”) greater than a threshold at the receptacle, moving the actuator to an unlocked position (In paragraph [0027], Settele teaches that the safety coupling between the charger and vehicle disengages when a predefined force detected by the force and/or torque sensor has been exceeded”).
Settele is considered to be analogous to the claimed invention in that they both pertain to disengaging a charging apparatus for an electric vehicle in response to a force exceeding a threshold. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement disengaging the lock when there is a detected force above a predetermined threshold as taught by Settele with the system of Langgood, Amla, and Harris. It is understood that a force or torque which is too great may damage the vehicles or charging apparatus if they are locked together, where it would be advantageous to disengage the lock before any damage can be sustained from the excessive force on the charging connection, especially in the case where both vehicles are navigating in tandem along a route.


However, Settele teaches wherein a connector of the receptacle pivots about at least one axis (In paragraph [0015], Settele teaches that “the plug can deviate in a force-regulated manner in one or more directions, or a plane perpendicular to the plug-in movement or plug-in direction” and “can deviate in a force-regulated manner about one or more axes of rotation”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a pivoting connector as taught by Settele in the system of Langgood, Amla, and Harris. Doing so is advantageous as it allows the system to “compensate for an offset, or a tolerance” as Settele suggests in paragraph [0015], facilitating easier connection between the charger and vehicle.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood, Amla, and Harris, in view of Bell (US 2016/0023565 A1).

Regarding claim 11, Langgood discloses the system further comprising: during the mode, receiving, a wireless charge at the target vehicle via a receptacle comprising a wireless charging coil (In paragraph [0028], Langgood discloses an embodiment in which “inductive charging is used to transfer energy from the battery of the donor vehicle to the battery of a recipient vehicle by using power from the donor vehicle to induce a current to flow in a charging portion of the recipient vehicle brought into close proximity to a charging portion of the donor vehicle”; the examiner understands that inductive charging is inherently wireless and must involve a charging coil).

However, Bell teaches wherein the wireless charge is executed via a robotic arm of the charge-providing entity (In paragraphs [0040]-[0042], Bell teaches a wireless vehicle charging system, where the charge delivery device 60a is connected via a coil-supporting superstructure 110 (robotic arm) that can pivot and/or translate to align the delivery device 60a with receptacle 30a).
Bell is considered to be analogous to the claimed invention in that they both pertain to maneuvering a charge-providing robotic arm to wirelessly charge an electric vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a robotic arm as taught by Bell with the donor vehicle of the system of Langgood, Amla, and Harris, as doing facilitates easily bringing the charging portions of the vehicle together. A robotic arm is especially advantageous in providing extra room between the bodies of the vehicles, increasing the safety of the charging process while the vehicles continue to navigate along a course.

Regarding claim 12, Bell further teaches wherein the receptacle is located on an underside of the target vehicle (In paragraph [0040], Bell teaches that “the vehicle mounted charge receptacle assembly 30a may be disposed on the vehicle underside 42”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement placing the receptacle on the underside of the vehicle as taught by Bell, where doing so further facilitates easily bringing the charging portions of the vehicle together. This is advantageous where it is understood that aligning the two vehicles left to right and forward to back is much more difficult than up and down, where implementing the wireless receptacle on the bottom of the vehicle allows leeway in the left and right and forward and back directions.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood, Amla, and Harris, in view of Uchida (US 10,747,220 B2).

Regarding claim 13, the combination of Langgood, Amla, and Harris does not explicitly disclose the system further comprising: prior to initiation of the mode, providing a notification to a driver within the target vehicle to handover steering control of the target vehicle to a computer.
However, Uchida teaches the system further comprising: prior to initiation of the mode, providing a notification to a driver within the target vehicle to handover steering control of the target vehicle to a computer (In fig. 5 and column 11, lines 34-60, Uchida teaches that in step S503, the passenger is notified in advance that autonomous driving control is to be started; see also column 10, lines 12-22, where Uchida teaches that the autonomous driving control includes steering).
Uchida is considered to be analogous to the claimed invention in that they both pertain to notifying a vehicle’s user of the start of autonomous control. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement notifying the user of the beginning of autonomous control in advance as taught by Uchida in the system of Langgood, Amla, and Harris, where notifying a user of the switch of control modes is well known in the art, and advantageous in that it facilitates a smooth transition of control and prevents surprise or panic in the user.

Regarding claim 16, the combination of Langgood, Amla, and Harris does not explicitly disclose the system further comprising: prior to terminating the mode, providing a notification to a driver within the target vehicle to assume steering control of the target vehicle.

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement notifying the user of the beginning of autonomous control in advance as taught by Uchida in the system of Langgood, Amla, and Harris, where notifying a user of the switch of control modes is well known in the art, and advantageous in that it facilitates a smooth transition of control and prevents surprise or panic in the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langgood, Amla, and Harris, in view of Ricci (US 10,532,663 B2).
Although Amla teaches maintaining a following position behind the lead vehicle based upon the control data and maintaining alignment with the lead vehicle in, for example, claim 21; and, although Harris teaches that each autonomous vehicle in the autonomous vehicle train maintains substantially the same following distance in column 53 lines 23-35, the combination of Langgood, Amla, and Harris does not explicitly disclose wherein in the mode, maintaining, within a first threshold, a spacing between the target vehicle and the CPV and maintaining, with a second threshold, a lateral alignment between the target vehicle and CPV.
However, Ricci teaches wherein in the mode, maintaining, within a first threshold, a spacing between the target vehicle and the CPV and maintaining, with a second threshold, a lateral alignment between the target vehicle and CPV (From column 15 line 18 to column 16 line 8, Ricci teaches that 
Ricci is considered to be analogous to the claimed invention in that they both pertain to maintaining the positioning of a vehicle in a moving charge area scenario within spacing and lateral alignment thresholds. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement automatically maintaining the position of the vehicle relative to the charging circuit as taught by Ricci with the system as disclosed by the combination of Langgood, Amla, and Harris, where doing so allows the vehicle to maintain a relative position “that is capable of effecting an efficient transfer of energy” as suggested by Ricci in column 15 lines 62-66. Maintaining an efficient charging process is desirable as it facilitates the maximum amount of energy transfer between the vehicles in the least amount of time.
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langgood, Amla, and Harris, in view of Hu (US 2018/0143033 A1).
Amla further teaches wherein the target vehicle is operating in a fully autonomous mode during the follow mode (In paragraphs [0036]-[0043], Amla teaches an autonomous vehicle towing system where the autonomous towing computing unit (104 or 124) output control data to the steering and powertrain control unit 127 during the towing process).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Amla in the system, where using 
The combination of Langgood, Amla, and Harris does not explicitly disclose wherein the target vehicle is operating in a fully autonomous mode after the follow mode.
However, Hu teaches wherein the target vehicle is operating in a fully autonomous mode after the follow mode (In paragraph [0053], Hu teaches that the autonomous vehicles can join or leave the platoon automatically; the examiner understands that the vehicle must be operating in an autonomous mode after the platoon (follow mode) in order to leave the platoon automatically; see also paragraphs [0015]-[0016] where Hu teaches that the autonomous vehicles are operated autonomously, and may even not include a steering wheel 22 (are fully autonomous)).
Hu is considered to be analogous to the claimed invention in that they both pertain to the autonomous operation of a vehicle after disengaging from a follow mode. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement maintaining autonomous control after disengaging a follow mode as taught by Hu with the system of Langgood, Amla, and Harris, where continuing to navigate at least for some period of time after disengaging the follow mode allows transition of control back to the user, for example, after the charging vehicles have completely disengaged. Additionally, completely maintaining autonomous control after the charge is complete increases the convenience of the user, where no or minimal intervention is needed as the vehicle resumes navigation.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood, Amla, and Harris, in view of Kruzelnicki (WO 2018/232341 A1).

Regarding claim 17, the combination of Langgood, Amla, and Harris does not explicitly disclose wherein the charge is received at the battery via a direct-current fast-charging circuit.
However, Kruszelnicki teaches wherein the charge is received at the battery via a direct-current fast-charging circuit (In paragraph [0052], Kruszelnicki teaches electric vehicles configured to receive DC fast charge under various applicable charging standards; the examiner understands DC fast charge to be equivalent to receiving charge at a battery via a direct-current fast-charging circuit).
Kruszelnicki is considered to be equivalent to the claimed invention in that they both pertain to charging an electric vehicle via DC fast-charging. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement DC fast-charging as taught by Kruszelnicki in the system of Langgood, Amla, and Harris, where the implementation of fast-charging would shorten the amount of time needed charge the battery of the recipient vehicle. This is especially advantageous where the recipient vehicle is receiving charge from another vehicle during transit, where a shorter charge time directly correlates with a shorter amount of physical distance the vehicles need to travel together to achieve the charge, increasing the versatility of the system of Langgood, Amla, and Harris.

Regarding claim 18, the combination of Langgood, Amla, and Harris does not explicitly disclose wherein the battery is a 400 Volt battery or an 800 Volt battery.
However, Kruszelnicki teaches wherein the battery is a 400 Volt battery or an 800 Volt battery (In paragraph [0053], Kruszelnicki teaches that the voltage of charge being supplied to a vehicle can be adjusted to a desired level, “e.g., 400V or 800V depending on the battery voltage of the vehicle 40 being charged”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woulfe (US 2019/0043001 A1) teaches an autonomous delivery vehicle which delivers a package to a recipient vehicle en route and in-motion within a rendezvous area.
Mulhall (US 2019/0043370 A1) teaches an autonomous delivery UAV which delivers a package to a recipient vehicle en route and in-motion within a rendezvous area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665